Citation Nr: 1515145	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a left ear disorder, to include pain and hearing loss.

4.  Entitlement to an increased rating for postoperative left knee injury with degenerative joint disease (left knee disability), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	David Owens, Agent

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1976 and from September 1978 to March 1986.

The Veteran's new and material evidence and increased rating claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in March 2012.  The RO issued a Statement of the Case (SOC) in March 2013.  In March 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's service connection claims come before the Board on appeal from a January 2015 rating decision of the VA RO in North Little Rock, Arkansas, which denied the benefits sought on appeal.  The Veteran filed a NOD in January 2015.  To date, the RO has not issued a SOC on these issues.

In his March 2013 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing at the local RO (Travel Board hearing).  In an August 2013, letter, he was notified that his hearing had been scheduled for September 10, 2013, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

Regarding the increased rating and new and material evidence claims, the Board notes that additional medical and lay evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the March 2013 SOC.  This new evidence has not been reviewed by the AOJ and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted on March 2013 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.

The Board notes that the new and material evidence claim was originally phrased by the AOJ as "service connection for 1151 hearing loss left ear with pain."  However, at no point during his appeal period has the Veteran argued that his left ear disability is due to his active military service.  Instead, the Veteran repeatedly asserts that his current left ear disability is due to a June 2003 VA ear surgery.  Thus, the Board finds that the Veteran is filing a 38 U.S.C.A. § 1151 claim and not a service connection claim.  The issue has been recharacterized on the title page accordingly.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issues of entitlement to service connection for Type II diabetes mellitus and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed May 2009 Board decision denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left ear disability.

2.  The evidence received subsequent to the May 2009 Board decision does not raise a reasonable possibility of substantiating the claim.

3.  Throughout the appeal, the Veteran's postoperative left knee injury with degenerative joint disease has been manifested by pain, swelling, and limitation of motion, but has not been manifested by limitation of extension of the left leg to 30 degrees.


CONCLUSIONS OF LAW

1.  The Board's May 2009 decision that denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left ear disability is final.  38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).

2.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left ear disability, to include hearing loss and pain.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).

3.  The criteria for a disability rating in excess of 30 percent for the postoperative left knee injury with degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in May 2009, June 2010, September 2011, and November 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The May 2009, September 2011, and November 2011 letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of his claims in the February 2012 rating decision.  

Additionally, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Here, the September 2011 letter from the AOJ set forth the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the Veteran's case.  The November 2011 letter also described the elements of a 38 U.S.C.A. § 1151 claim.  Thus, the Board finds that the Veteran has received sufficient notice for his new and material evidence claim.

Regarding the increased rating claim, the United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the September 2011 notice letter to the Veteran regarding his increased rating claim.  Thus, the Board finds that the Veteran has received sufficient notice for his increased rating claim.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues have been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the new and material evidence claim, the Board notes that a VA examination and/or medical opinion have not been obtained since the new and material evidence claim was filed.  There is, however, an exception when, as here, there is a petition to reopen a previously denied, unappealed claim.  According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation to provide an examination for a medical opinion unless and until there is new and material evidence to reopen the previously denied, unappealed claim.  Here, there is no such new and material evidence concerning the claim, and thus no requirement to schedule a VA examination for a medical opinion.

Regarding the increased rating claim, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2014).  The evidence of record does not suggest that the Veteran's left knee disability has worsened since the last VA examination in March 2013.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence Claim

The Veteran seeks to reopen his previously denied claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left ear disability, to include pain and hearing loss.

The RO denied the Veteran's petition to reopen his claim in the February 2012 rating decision at issue - determining he had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underling claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

In a May 2009 decision, the Board denied the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left ear disability.  The Veteran was advised of his appellate rights in a letter dated in May 2009.  The Veteran was advised that the evidence did not establish that his residual left ear disability was a reasonably foreseeable consequence of his June 2003 VA surgery.  The Veteran was also told that there was no competent evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA in providing the June 2003 left superficial parotidectomy for pleomorphic adenoma.  The Veteran did not appeal this Board decision and did not request reconsideration of this Board decicsion; thus, the May 2009 Board decision became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In May 2009, just after the Board decision was issued, the Veteran filed a claim to reopen his previously denied claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left ear disability, to include pain and hearing loss.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, the following evidence has been added to the record since the May 2009 Board denial:  lay statements from the Veteran and his representative, private medical records, VA treatment records, and VA examinations.  This evidence is new because it has not previously been submitted.  

However, the evidence does not raise a reasonable possibility of substantiating the claim.  The Veteran's claim was denied in May 2009 because the evidence did not establish that his residual left ear disability was a reasonably foreseeable consequence of his June 2003 VA surgery and because there was no competent evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA in providing the June 2003 left superficial parotidectomy for pleomorphic adenoma.  A review of the newly submitted medical evidence reveals there is still no medical opinion addressing these missing elements and establishing causation between the Veteran's current left ear disability and his June 2003 VA surgery.  

In forming this decision, the Board has considered the lay statements from the Veteran regarding his claim.  However, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (i.e., proximate causation between a current disability and a VA medical surgery) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  No competent medical opinions addressing this issue have been presented since the May 2009 Board decision.  Thus, as previously stated, there is no new and material evidence sufficient to reopen the Veteran's claim.  

In short, the evidence received since the May 2009 Board decision does not raise a reasonable possibility of substantiating the claim.  For all of these reasons, the Veteran's request to reopen his claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left ear disability, to include pain and hearing loss, is denied.

III.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of January 1989 granted service connection for the Veteran's postoperative left knee injury with degenerative joint disease (left knee disability).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 30 percent evaluation for his postoperative left knee injury with degenerative joint disease (left knee disability) under DCs 5003 and 5260.  38 C.F.R. § 4.71a.  He seeks an increased disability rating.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved (here, DCs 5260 and 5261).  38 C.F.R. § 4.71a. 

Here, the limitation of motion codes are DCs 5260 and 5261.  38 C.F.R. § 4.71a.

Under DC 5260, a 30 percent rating is warranted for flexion of the knee limited to 15 degrees.  A 30 percent rating is the maximum scheduler rating available under DC 5260.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

It is also possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003-5010 (for the arthritis of the knee) and DC 5257 (for the instability of the knee) based on additional disability.  It was specified that, for a knee disability already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 (flexion) or DC 5261 (extension).  Hence, if a claimant has a disability rating under DC 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under DC 5003-5010.  Additionally, under VAOPGCPREC 23-97, a veteran may be assigned separate ratings for limitation of motion under DC 5260 (limitation of flexion) or 5261 (limitation of extension) and for instability/subluxation under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  
Here, in a March 2013 rating decision, the Veteran was awarded a separate 10 percent disability rating for instability of the left knee under 38 C.F.R. § 4.71a, DC 5257, retroactively effective from October 8, 2011.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2014).  No further discussion of the Veteran's instability of the left knee or DC 5257 is necessary.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected left knee disability.  Initially, the Board notes that the Veteran is already in receipt of the maximum scheduler disability rating of 30 percent under 38 C.F.R. § 4.71a, DCs 5003 and 5260.  In applying the remaining DC 5261 to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent during this period for his left knee disability.  Here, there is no evidence of limitation of extension of the left leg to 30 degrees to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5261.

Specifically, since filing his increased rating claim in May 2009, the Veteran was afforded a VA joints examination in June 2009.  At the examination, the Veteran's extension of his left leg was normal (0 degrees), even with consideration of his pain.

The Veteran was provided another VA joints examination in October 2011.  At the examination, the Veteran's extension of his left leg was normal (0 degrees), even with consideration of his pain and repetitive motion.

The Veteran was provided another VA joints examination in March 2013.  At the examination, the Veteran's extension of his left leg was normal (0 degrees), even with consideration of his pain and repetitive motion.

A VA medical opinion was obtained in June 2013, in which the VA examiner, following a review of the claims file, determined that the Veteran had pain with range of motion.  Specific measurements were not provided.

The VA treatment records dated during the appeal period document edema, "severe" pain, and decreased ranges of motion (with no specific measurements given) treated with medication and physical therapy.  The remaining VA and private treatment records do not provide any contrary evidence.

Thus, based on the aforementioned evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his left knee disability, as the evidence does not establish limitation of extension of the left leg to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

In forming this decision, the Board has considered the Veteran's complaints of pain in the left knee.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating.  38 C.F.R. § 4.71a.  

Specifically, at the June 2009 VA examination, the Veteran reported pain in the left knee with daily flare-ups of his pain lasting for about three hours.  The flare-ups typically got better with his medications.  The Veteran reported taking medication to sleep or else his knee would keep him up at night.  The Veteran stated that he could walk for about 50 feet or 15 minutes before he had to rest.  The left knee disability affected his daily activities of living in that he could not stand at the sink and wash dishes because that required him to be on his feet for too long.  The Veteran was currently employed but his left knee disability affected his ability to walk for long periods of time at his job and he had to ride in a cart instead.  The examiner found that the Veteran had "significant pain" in his left knee.  The examiner stated that the Veteran's pain "could" certainly limit function as described, particularly after being on his feet all day.  However, the examiner indicated that an attempt to express this in any terms of limitation of motion was not feasible as these matters could not be determined with any degree of medical certainty.
At the October 2011 VA examination, the Veteran reported left knee pain and flare-ups with walking.  The VA examiner found that the Veteran did not have any evidence of painful motion upon extension, but did have objective evidence of painful motion upon flexion of the left knee (specifically, pain in the last 20 degrees of flexion).  Following three repetitions of ranges of motion, the examiner determined that the Veteran did not have any additional limitation of ranges of motion of the left knee following repetitive-use testing.  However, the Veteran did have pain on movement and interference with sitting, standing, and weight-bearing in the left knee.  The examiner added that the Veteran was a security officer and had difficulty walking due to his left knee degenerative joint disease.  The examiner determined that the Veteran's left knee disability impacted his ability to work in that the Veteran worked on campus and had a student assist him due to his left knee pain.

At the March 2013 VA examination, the Veteran reported severe left knee pain with motion and walking.  The VA examiner found that the Veteran did not have any evidence of painful motion upon extension, but did have objective evidence of painful motion upon flexion of the left knee (specifically, pain in the last 10 degrees of flexion).  Following three repetitions of ranges of motion, the examiner determined that the Veteran did not have any additional limitation of ranges of motion of the left knee following repetitive-use testing.  The examiner found that the Veteran did have functional loss and/or functional impairment of the left knee.  Specifically, the Veteran had less movement than normal and pain on movement of the left knee.  The examiner determined that the Veteran's left knee disability impacted his ability to work in that the Veteran was unable to walk more than a block.

A VA medical opinion was obtained in June 2013, in which the VA examiner, following a review of the claims file, determined that the Veteran had pain with range of motion.  No other pertinent information was provided.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left knee on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment met the impairment contemplated by the current scheduler disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left knee to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the left knee based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered the application of the remaining pertinent DCs under the current version of the regulation in an effort to determine whether a higher disability rating may be warranted for the Veteran's left knee disability, but finds none are raised by the medical evidence.  Specifically, the Veteran is already in receipt of a disability rating in excess of the maximum scheduler disability ratings available under DCs 5258, 5259, and 5263.  Additionally, the Veteran is not entitled to a higher disability rating under DC 5256 because the evidence of record does not establish that the Veteran has ankylosis of the left knee.  At all of the VA examinations, the Veteran had ranges of motion of the left knee, albeit limited, which demonstrates that the Veteran does not have ankylosis of the left knee.  Further, the Veteran is not entitled to a higher disability rating under DC 5262 because the evidence does not demonstrate that the Veteran has nonunion of the tibia and fibula of the left knee with loose motion, requiring a brace.  The VA examinations document that the Veteran wears a knee brace and uses a cane (for which the Veteran is compensated with his separate instability rating under DC 5257), but the evidence does not show nonunion of the left knee.  Specifically, a December 2012 VA X-ray, for treatment purposes, documented arthritis of the left knee, but no fractures or bony abnormalities of the left knee.  Nonunion of the left knee was not documented at any of the VA examinations or in any of the treatment records.  Accordingly, the Veteran is not entitled to a higher disability rating for his left knee disability under an alternate code.  38 C.F.R. § 4.71a.  

Finally, the Board observes that the Veteran has scars associated with his service-connected left knee disability.  However, the Veteran is not entitled to separate disability ratings for these scars, as the evidence of record establishes that the scars are noncompensable under the scar regulations.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805 (2014).  Specifically, the scars have not shown to be:  located on the Veteran's head, face, or neck; comprised of an area of at least six square inches (39 sq. cm.); unstable; or, painful.  Id.  At the October 2011 and March 2013 VA examinations, the left knee scars were not painful, unstable, or a total area greater than 39 square centimeters (6 square inches).  The remaining medical evidence of record does not provide contrary evidence.  The Board observes that regulatory scar changes were made in 2012, but these changes involved only a correction to the applicability date of the 2008 regulations, and did not involve any substantive changes.  Accordingly, the Veteran is not entitled to separate disability ratings for his scars associated with his left knee disability.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected left knee disability more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the left knee disability at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's postoperative left knee injury with degenerative joint disease fully addresses his symptoms, which include mainly pain, swelling, and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the postoperative left knee injury with degenerative joint disease with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, swelling, and limitation of motion that affects his ability to walk.  The regulations address limitation of motion, pain, and swelling, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability rating.  However, even with consideration of his pain, his ranges of motion of the left knee were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms of pain, swelling, and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 
Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the VA examinations, the Veteran reported that he was currently employed, and there is no allegation that his service-connected left knee disability has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

New and material evidence has not been received to reopen the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left ear disability, to include pain and hearing loss, and the claim is denied.

Entitlement to an increased rating for postoperative left knee injury with degenerative joint disease, currently evaluated as 30 percent disabling, is denied.





	(CONTINUED ON NEXT PAGE)

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining diabetes mellitus and peripheral neuropathy claims can be properly adjudicated. 
  
In a January 2015 rating decision, the RO denied the Appellant's diabetes mellitus and peripheral neuropathy claims.  In January 2015, the Veteran submitted his NOD with these denials.  To date, the RO has not issued a SOC in response to the Veteran's January 2015 NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a SOC concerning his claims of entitlement to Type II diabetes mellitus and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including citations to all relevant laws and regulations pertinent to these claims.  Also advise him of the time limit in which he may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning these additional claims.  38 C.F.R. § 20.302(b) (2014).  If, and only if, he perfects a timely appeal of these additional claims should the AOJ return these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


